Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 6-11 were incorrectly withdrawn in the 6/23/21 Rejection.  Claims 1-5 are withdrawn as per the interview summary and the applicant’s confirmation in the remarks. Claims 6-11 and added claims 12-14 will be examined in this action. 

Claim Objections
Claim 10 is objected to because of the following informalities:  “motor” should be replaced with “motors.”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “and additional” should be replaced with “an additional.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset the examiner notes that in the Remarks the applicant stated “the elected claims have been amended to address minor Section 112 issues.”  While the examiner notes that applicant made very minor amendments, the applicant is respectfully informed that the 112 issues are NOT minor.  They are major.  Even after the applicant’s amendments, the 112 issues continue to be serious.  The examiner has documented some of these issues below.  However, given the frequency and severity of the errors, the issues identified by the examiner may not encompass all of the errors.  The examiner respectfully requests an interview with applicant’s representative to resolve these 112 issues. 
Claim 6 recites that the first pulling group is at the beginning of the manufacturing zone and the second pulling group is at the end of the manufacturing zone.  This is inconsistent with the specification, which discloses the first pulling group at the end of the manufacturing zone and the second pulling group at the beginning of the manufacturing zone.  The examiner will interpret the claim as written. 
Claim 6 recites “advancement in a form of intermittent advancement.”  Respectfully, it is entirely unclear what “a form of intermittent advancement” means.  The limitation is so unclear that it is impossible to evaluate.  
As to claim 6, what is “a form” of a “sheet of continuous material” as opposed to simply “a sheet of continuous material?”   The examiner suggests removing “a form” from the limitation.
Claim 6 recites “a second pulling group of the sheet arranged,” “a tension of the sheet between the first and the second pulling groups,” and “prior to performing the sealing operation on the sheet.”  To which of the previously recited sheets does the sheet refer?
Claim 6 recites “following completion of a pulling phase” but fails to recite what the pulling phase actually entails. 
Claim 6 recites “the sheet” in several locations.  In each instance, it’s not clear to which of the previously recited sheets (provisional sheet or sheet of continuous material) the sheet refers.  The examiner will assume the sheet of continuous material. 
Claims 8, 9, 10, 11, 12 and 14 each recite “the sheet.”  In each instance, it’s not clear to which of the previously recited sheets the sheet refers.  The examiner will assume the sheet of continuous material.  
The term “instants” in claim 11 is a relative term which renders the claim indefinite. The term “instants” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What exact amount of time would be an instant before actuating rather than not an instant before?  
Claims 7-12 recite “actuating” without clarifying if the recited actuating steps are the same as the actuation step previously recited.  The examiner will assume they are the same. 
Claim 12 recites an apparatus, yet is dependent upon a method claim.  It is not clear how an apparatus can depend upon a method.  The claim does not recite any method steps, and is thus rendered entirely indefinite. 
Claims 6 and 12 recite “longitudinal portions of sheet.”  It is not clear which previously recited sheet the term “sheet’ in the limitation refers to.  In claim 12, “longitudinal portions” does not properly refer back to the longitudinal portions recited in claim 1. 
Claim 12 recites that the first pulling group is at the end of the manufacturing zone and the second pulling group is at the beginning of the manufacturing zone.  This is incompatible with claim 6, which recites the exact opposite, and thus claims 12-14 are indefinite and impossible to examine on the merits. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 requires that the first pulling group is at the end of the manufacturing zone and the second pulling group is at the beginning of the manufacturing zone.  This limitation does not include all of the limitations of the claim upon which it depends because claim 6 recites a mutually exclusive limitation – that the first pulling group is at the beginning of the manufacturing zone and the second pulling group is at the end of the manufacturing zone.  See 112(b) rejections above. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Endou et al. (US 2014/0045666).
As to claims 6 and 10, Endou discloses a method for causing advancement in a form of intermittent advancement of a consumable in a form of a sheet F of continuous material in a container manufacturing zone (fig 4) of a machine for manufacturing containers, wherein said sheet is subjected to at least a sealing operation 170 while remaining stationary, the method comprising 
in an advancement phase, causing an advancement of a provisional sheet length F to the manufacturing zone by actuation of a first pulling group 111 and a second pulling group 121 of the sheet arranged at a beginning and at an end, respectively, of the manufacturing zone and actuated by corresponding first 113 and second motors 122 (fig 1-4; para 121-139);
wherein the advancement phase comprises actuating the first and second motor such that the first and second pulling groups ensure in the path thereof, the advancement of different longitudinal portions of sheet (fig 4, para 137-146, the pulling groups move the sheet forward);
measuring a tension of the sheet between the first and the second pulling groups (para 127, 138-144, sensor 164), at least one time following completion a pulling phase; 
comparing the tension measured with a preestablished target tension value (para 141); and in a correction phase, prior to performing the sealing operation on the sheet, actuating (para 141-144) at least one of the first or second motor such that the respective first and second pulling groups have ensured a definitive advancement, of longitudinal portions of sheet sufficiently different as to correct deviations of the tension measured of the sheet with respect to the target tension value (para 127-143, fig 4).

As to claim 7, the correction phase comprises actuating the second motor when the first motor is not actuated (para 139-141). 

As to claim 9, Endou discloses the correction phase comprises actuating the second motor 122 in the direction that the second pulling means group ensures a forward motion of an extra longitudinal portion of the sheet when the tension value measured exceeds the target tension value (para 138-139, fig 4).

As to claim 11, Endou discloses the correction phase comprises actuating the second motor before (examiner is interpreting claim as requiring the second motor to actuate before the first motor until applicant resolves the 112 issue) actuating the first motor to thus attenuate tension peaks in the sheet during the advancement phase (para 137-142).  

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nieto (US 20180002572), directed to using multiple load cells to measure tension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748